469 F.2d 1370
UNITED STATES of America, Plaintiff-Appellee,v.John William WHITMAN, Defendant-Appellant.
No. 72-2545.
United States Court of Appeals,Ninth Circuit.
Nov. 13, 1972.

Barry Tarlow (argued), Los Angeles, Cal., for defendant-appellant.
James W. Meyers, Asst. U. S. Atty.  (argued), Stephen G. Nelson, Asst. U. S. Atty., Harry D. Steward, U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before KOELSCH, KILKENNY and CHOY, Circuit Judges.
PER CURIAM:


1
Appellant urges several assignments of error on this appeal from the judgment convicting him of the crime of facilitating the transportation of marihuana (21 U.S.C. Sec. 176a).  Since one of them is well taken and requires reversal, we do not reach the others.


2
The record discloses nothing more than appellant's "mere presence" in the vehicle carrying the contraband.  The rule is "firmly established" that such evidence cannot support the verdict.  United States v. Thomas, 453 F.2d 141 (9th Cir. 1971), cert. denied, Lucas v. United States, 405 U.S. 1069, 92 S.Ct. 1516, 31 L.Ed.2d 801 (1972).


3
Reversed, with direction to dismiss the indictment.